



EXHIBIT 10.12
EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of July 27, 2017, is by
and among HEALTHCARE STAFFING, INC. (the “Company”), NOVATION COMPANIES, INC.
(“Parent”), and RICHARD RECTOR (“Executive”).


W I T N E S S E T H:


WHEREAS, the Company’s entry into an employment agreement with Executive is a
condition to closing the transactions contemplated by the Stock Purchase
Agreement, dated as of February 1, 2017 (the “Purchase Agreement”), by and among
Parent, Novation Holding, Inc. (“Buyer”), Butler America, LLC (“Seller”), and
the Company, including Buyer’s acquisition of all of the outstanding shares of
capital stock of the Company from Seller (the “Acquisition”);


WHEREAS, Executive currently serves as the President of the Company; and


WHEREAS, the Company desires to employ Executive as President of the Company
following the Closing (as defined in the Purchase Agreement), and the parties
hereto desire to enter into this Agreement embodying the terms of such
employment to become effective on the Closing Date.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the parties contained herein, the parties hereto, intending to be
legally bound, hereby agree as follows:


1.    Title and Job Duties.


(a) Subject to the terms and conditions set forth in this Agreement, the Company
agrees to employ Executive as President of the Company. In this capacity,
Executive shall have the same duties, authorities and responsibilities that
Executive had immediately prior to the Closing, which are commensurate with
those of persons in similar capacities in similarly sized companies, including
awarding bonuses to employees of the Company at Executive’s discretion under the
Company’s management bonus plans and such other duties, authorities and
responsibilities as the Board of Directors of the Company (the “Board”) shall
designate from time to time that are not inconsistent with Executive’s position
as President of the Company.


(b) Executive accepts such employment and agrees, during the term of his
employment, to devote his full business and professional time and energy to the
Company. Executive agrees to carry out and abide by all lawful directions of the
Board that are consistent with his position as President of the Company.


(c) Without limiting the generality of the foregoing, Executive shall not,
without the written approval of the Board, render services of a business or
commercial nature on his own behalf or on behalf of any other person, firm, or
corporation, whether for compensation or otherwise, during his employment
hereunder; provided that the foregoing shall not prevent Executive from (i)
serving on the boards of directors of, or holding any other offices or positions
in non-profit organizations and, with the prior written approval of the Company,
other for-profit companies, (ii) participating in charitable, civic,
educational, professional, community or activities in the aggregate do not
materially interfere or conflict with Executive’s duties hereunder or create a
potential business or fiduciary conflict.









--------------------------------------------------------------------------------





2.    Salary and Additional Compensation.


(a) Base Salary. During the Term, the Company shall pay to Executive an annual
base salary of $225,000 (the “Base Salary”), less applicable withholdings and
deductions, in accordance with the Company’s normal payroll procedures.


(b) Quarterly Bonus. Executive shall be eligible to earn a bonus each calendar
quarter (the “Quarterly Bonus”) as set forth below. The Quarterly Bonus, if any,
shall be paid, less applicable withholdings and deductions, within the thirty
(30) day period following the end of the calendar quarter in which such
Quarterly Bonus was earned.


Provided the Company achieves a budgeted earnings before interest, taxes, and
amortization (“EBITA”) at an amount to be determined by the Company and approved
by the Board each calendar quarter, Executive shall earn a bonus as follows:


Projected Budget Achieved
Bonus
Below 95%
None
95% to 100%
3.5% of EBITA
100.01% to 105%
4% of EBITA
105.01% to 110%
6% of EBITA
110.01% to 115%
7.5% of EBITA
115.01% and above
10% of EBITA



(c)    Options.    Executive shall be eligible to participate in Parent’s 2015
Incentive Stock Plan (the “2015 Plan”) and such other similar equity incentive
plans established by Parent, subject to grants of awards at the discretion of
the Compensation Committee of Parent’s Board of Directors (the “Compensation
Committee”) and in accordance with the provisions of such plan as the same may
be in effect from time to time.


(d) Restricted Stock. On the Closing Date and upon approval of the Compensation
Committee, Executive shall be granted one million (1,000,000) restricted shares
of Parent’s common stock (the “Restricted Shares”), to be issued to Executive
pursuant to the terms and conditions of this Agreement and the 2015 Plan. The
Restricted Shares shall vest as follows: forty percent (40%) on the first
anniversary of the Closing Date; thirty-five percent (35%) on the second
anniversary of the Closing Date; and twenty-five percent (25%) on the third
anniversary of the Closing Date.


3.    Benefits.


(a) Vacation. Executive shall be entitled to vacation in accordance with the
Company’s standard vacation policy extended to employees of the Company
generally, at levels commensurate with Executive’s position.


(b)    Health Insurance and Other Plans. Executive shall be eligible to
participate in the Company’s medical and other employee benefit programs, if
any, that are provided by the Company for its employees generally, at levels
commensurate with Executive’s position, in accordance with the provisions of any
such plans, as the same may be in effect from time to time.


(c) Key Man Insurance. The Company shall have the right to obtain and maintain
insurance policies against the Death or Disability (each as defined below) of
Executive, in such amounts as the Company, or the affiliate seeking such
coverage, deems appropriate, and to name itself as beneficiary





--------------------------------------------------------------------------------





under any such policy. Executive shall promptly submit to such medical
examinations and provide information as the insurers for such policies may
reasonably require.


(d) Automobile Allowance. The Company agrees to provide Executive with the
private use of a Company owned or leased automobile during the Term in
accordance with the Company’s car allowance policy, if any. In the alternative,
the Company agrees to pay to Executive, during the Term, a reasonable amount per
month as an automobile allowance to be used to purchase, lease, own, operate
and/or maintain a vehicle in accordance with the Company’s car allowance policy,
if any.


4. Expenses. In accordance with Company policy, the Company shall reimburse
Executive for all reasonable business expenses properly and reasonably incurred
and paid by Executive in the performance of his duties under this Agreement upon
his presentment of reasonably detailed receipts in the form required by the
Company’s policy. The Company shall reimburse Executive for the costs associated
with business related flights for which Executive utilizes his flying club, upon
presentment of reasonably detailed receipts in the form required by the
Company’s policy.


5. Term of Employment. The terms set forth in this Agreement will commence on
the Closing Date and shall remain in effect until termination pursuant to
Section 6 below, provided that the terms set forth in Sections 8, 9 and 10 below
shall survive.


6.    Termination.


(a)    Termination at the Company’s Election.


(i) For Cause. At the election of the Company, Executive’s employment may be
terminated for Cause (as defined below) immediately upon written notice to
Executive. For purposes of this Agreement, “Cause” for termination shall mean
that Executive: (A) pleads “guilty” or “no contest” to or is indicted for or
convicted of a felony under federal or state law or a crime under federal or
state law which involves Executive’s fraud or dishonesty; (B) in carrying out
his duties, engages in conduct that constitutes gross negligence or willful
misconduct; (C) fails to reasonably perform the responsibilities of his
position; (D) engages in misconduct that causes material harm to the reputation
of the Company; or (E) materially breaches any term of this Agreement or written
policy of the Company, provided that for subsections (C) through (E), if the
breach reasonably may be cured, Executive has been given at least thirty (30)
days after Executive’s receipt of written notice of such breach from the Company
to cure such breach. Whether or not such breach has been cured will be
determined in the judgment of the Board.


(ii) Upon Disability, Death or Without Cause. At the election of the Company,
Executive’s employment may be terminated without Cause: (A) should Executive, by
reason of any medically determinable physical or mental impairment, become
unable to perform, with or without reasonable accommodation, the essential
functions of his job for the Company hereunder and such incapacity has continued
for a total of ninety (90) consecutive days or for any one hundred eighty (180)
days in a period of three hundred sixty-five (365) consecutive days (a
“Disability”); (B) upon Executive’s death (“Death”); or (C) upon thirty (30)
days’ written notice to Executive for any other reason or for no reason at all
(“Without Cause”).


(b)    Termination at Executive’s Election.


(i) For Good Reason. At Executive’s election, Executive’s employment may be
terminated for Good Reason (as defined below) by providing written notice to the
Company pursuant to Section 12 of this Agreement. For purposes of this
Agreement, “Good Reason” shall be deemed to exist





--------------------------------------------------------------------------------





if the following actions occur without Executive’s consent: (A) a material
diminution in Executive’s Base Salary; or (B) a material diminution in
Executive’s title, authority, duties or responsibilities under this Agreement.
In the event any of the occurrences in (A) and (B) above have occurred,
Executive will give the Company written notice of Executive’s intention to so
terminate Executive’s employment for Good Reason, with such notice: (i) to state
in reasonable detail the particular acts or failures to act that constitute the
grounds on which the proposed termination for Good Reason is based; and (ii) to
be given within thirty (30) days after the first occurrence of such acts or
failures to act. The Company shall have thirty (30) days following receipt of
such notice to cure such acts or failures to act. If the Company has not cured
such acts or failures to act within the thirty (30) day cure period, then
Executive’s employment shall terminate for Good Reason.


(ii) Voluntary Resignation. Notwithstanding anything contained elsewhere in this
Agreement to the contrary, Executive may terminate his employment hereunder at
any time and for any reason whatsoever or for no reason at all in Executive’s
sole discretion by giving thirty (30) days’ written notice to the Company
pursuant to Section 12 of this Agreement (“Voluntary Resignation”).


7.    Payments Upon Termination of Employment.


(a) Termination for Cause, Death, Disability or Voluntary Resignation. If
Executive’s employment is terminated by the Company for Cause, Death or
Disability or is terminated by Executive as a Voluntary Resignation, then the
Company shall pay or provide to Executive the following amounts only: (i) his
Base Salary accrued up to and including the date of termination or resignation,
paid within thirty (30) days or at such earlier time required by applicable law;
(ii) accrued, unused vacation time, paid in accordance with the Company’s
written policies and applicable law; (iii) unreimbursed expenses, paid in
accordance with this Agreement and the Company’s written policies; and (iv)
accrued benefits under any Company benefit plan, paid pursuant to the terms of
such benefit plan (collectively, the “Accrued Obligations”).


terminates Executive’s employment Without Cause or if Executive terminates his
employment with Good Reason, the Company shall pay to Executive the Accrued
Obligations and severance payments and/or benefits as follows: (i) Executive’s
Base Salary for a period of six (6) months, to be paid in installments in
accordance with the Company’s standard payroll practices; and (ii) immediate
vesting of any Restricted Shares that are scheduled to vest within one year
after the date of termination of employment, if any, pursuant to the 2015 Plan.
Such payments and/or benefits are subject to Executive’s execution and delivery
of a general release (that is no longer subject to revocation under applicable
law) of the Company, its parents, subsidiaries and affiliates and each of their
respective officers, directors, employees, agents, successors and assigns in the
form attached hereto as Exhibit A (the “General Release”). All payments under
clause (i) above shall begin to be made within sixty (60) days following
termination of employment; provided, however, that to the extent required by
Code Section 409A (as defined below), if the sixty (60) day period begins in one
calendar year and ends in the second calendar year, all payments will be made in
the second calendar year. The payments under this Section
7(b) shall immediately cease should Executive violate any of the obligations set
forth in Sections
8, 9 and 10 below.


8.    Confidentiality.


(a) Executive understands that during the Term, he may have access to
unpublished and otherwise confidential information both of a technical and
non-technical nature, relating to the business of the Company or any of its
parents, subsidiaries, divisions, affiliates (collectively, “Affiliated
Entities”), or clients, including without limitation any of their actual or
anticipated business, research or development,





--------------------------------------------------------------------------------





any of their technology or the implementation or exploitation thereof, including
without limitation information Executive and others have collected, obtained or
created, information pertaining to clients, accounts, vendors, prices, costs,
materials, processes, codes, material results, technology, system designs,
system specifications, materials of construction, trade secrets or equipment
designs, including information disclosed to the Company or any of its Affiliated
Entities by others under agreements to hold such information confidential
(collectively, the “Confidential Information”). Executive agrees to observe all
policies and procedures of the Company and its Affiliated Entities concerning
such Confidential Information. Executive further agrees not to disclose or use,
either during his employment or at any time thereafter, any Confidential
Information for any purpose, including without limitation any competitive
purpose, unless authorized to do so by the Company in writing, except that he
may disclose and use such information in the good faith performance of his
duties for the Company. Executive’s obligations under this Agreement will
continue with respect to Confidential Information, whether or not his employment
is terminated, until such information becomes generally available from public
sources through no fault of Executive or any representative of Executive.
Notwithstanding the foregoing, however, Executive shall be permitted to disclose
Confidential Information as may be required by a subpoena or other governmental
order, provided that he first notifies the Company of such subpoena, order or
other requirement and such that the Company has the opportunity to obtain a
protective order or other appropriate remedy.


(b) During Executive’s employment, upon the Company’s request, or upon the
termination of his employment for any reason, Executive will promptly deliver to
the supplier lists, cost and profit data, e-mail, apparatus, laptops, computers,
smartphones, tablets or other PDAs, hardware, software, drawings, blueprints,
and any other material of the Company or any of its Affiliated Entities or
clients, including all materials pertaining to Confidential Information
developed by Executive or others, and all copies of such materials, whether of a
technical, business or fiscal nature, whether on the hard drive of a laptop or
desktop computer, in hard copy, disk or any other format, which are in his
possession, custody or control.


9.    Assignment of Intellectual Property.


(a) Executive will promptly disclose to the Company any idea, invention,
discovery or improvement, whether patentable or not (“Creations”), conceived or
made by him alone or with others at any time during his employment with the
Company. Executive agrees that the Company owns any such Creations, and
Executive hereby assigns and agrees to assign to the Company all moral and other
rights he has or may acquire therein and agrees to execute any and all
applications, assignments and other instruments relating thereto which the
Company deems necessary or desirable. These obligations shall continue beyond
the termination of his employment with respect to Creations and derivatives of
such Creations conceived or made during his employment with the Company. The
Company and Executive understand that the obligation to assign Creations to the
Company shall not apply to any Creation which is developed entirely on his own
time without using any of the Company’s equipment, supplies, facilities, and/or
Confidential Information (“Executive Creations”) unless such Creation (i)
relates in any way to the business or to the current or anticipated research or
development of the Company or any of its Affiliated Entities, or (ii) results in
any way from his work at the Company.


(b) In any jurisdiction in which moral rights cannot be assigned, Executive
hereby waives any such moral rights and any similar or analogous rights under
the applicable laws of any country of the world that Executive may have in
connection with the Creations, and to the extent such waiver is unenforceable,
hereby covenants and agrees not to bring any claim, suit or other legal
proceeding against the Company or any of its Affiliated Entities claiming that
Executive’s moral rights to the Creations have been violated.





--------------------------------------------------------------------------------







(c) Executive agrees to reasonably cooperate with the Company, both during and
after his employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents, trademarks and other
intellectual property rights (both in the United States and foreign countries)
relating to such Creations. Executive shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights and powers of attorney, which
the Company, acting reasonably, may deem necessary or desirable in order to
protect its rights and interests in any Creations. Executive further agrees that
if the Company is unable, after reasonable effort, to secure Executive’s
signature on any such papers, any officer of the Company shall be entitled to
execute such papers as his agent and attorney-in-fact and Executive hereby
irrevocably designates and appoints each officer of the Company as his agent and
attorney-in-fact to execute any such papers on his behalf and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Creations, under the conditions described in
this paragraph, all to the exclusion of Executive’s Creations.


10.    Non-Competition; Non-Solicitation.


(a) During Executive’s employment with the Company or its Affiliated Entities
and for twenty-four (24) months following the termination thereof for any reason
(the “Restricted Period”), the Executive shall not, within the Territory (as
defined below) directly or indirectly, own, manage, operate, control, consult
with, be employed by, participate in the ownership, management, operation or
control of, or otherwise render services to or engage in, any business engaged
in or competitive with the businesses conducted by the Company or any of its
Affiliated Entities; provided, that the Executive’s ownership of securities of
2% or less of any publicly traded class of securities of a public company shall
not violate this paragraph.


(b) Throughout the Restricted Period, the Executive shall not solicit for
business or accept the business of, any person or entity who is, or was at any
time within the previous twelve (12) months, a Customer (as defined below) of
the Company or any of its Affiliated Entities.


(c) Throughout the Restricted Period, the Executive shall not, directly or
indirectly, employ, solicit, for employment, or otherwise contract for or hire,
the services of any individual who is then an employee of or consultant to the
Company or any of its Affiliated Entities or who was an employee of the Company
or any of its Affiliated Entities during the twelve (12) month period preceding
the termination of his employment.


(d) Throughout the Restricted Period, the Executive shall not take any action
that could reasonably be expected to have the effect of encouraging or inducing
any employee, consultant, representative, officer, or director of the Company or
any of its Affiliated Entities to cease their relationship with the Company or
any of its Affiliated Entities for any reason.


(e) For purposes of this Agreement, the term “Territory” shall mean throughout
the area comprising the Company’s or any of its Affiliated Entities, as
applicable, market for its services and products within which area Executive was
materially concerned during the twelve (12) month period prior to the
termination of Executive’s employment.


(f) For purposes of this Agreement, the term “Customer(s)” shall mean any
individual, corporation, partnership, business or other entity, whether
for-profit or not-for-profit, public, privately held, or owned by the United
States government that is a business entity or individual with whom the Company
or any of its Affiliated Entities has done business or with whom Executive has
actively negotiated with





--------------------------------------------------------------------------------





during the twelve (12) month period preceding the termination of Executive’s
employment.


(g) Executive and the Company agrees that in the event a court determines the
length of time, territory or activities prohibited under this Agreement are too
restrictive to be enforceable, the court may reduce the scope of the restriction
to the extent necessary to make the restriction enforceable.


11. Representation and Warranty. Executive represents and warrants to the
Company that he is not subject to any agreement restricting his ability to enter
into this Agreement and fully carry out his duties and responsibilities
hereunder. Executive hereby indemnifies and holds the Company harmless against
any losses, claims, expenses (including reasonable attorneys’ fees), damages or
liabilities incurred by the Company as a result of a breach of the foregoing
representation and warranty.


12. Notice. Any notice or other communication required or permitted to be given
to any of the parties hereto shall be deemed to have been given when personally
delivered, or one business day after being sent by nationally recognized
overnight courier, and addressed as follows:


If to Executive, to:
the address shown on the records of the Company. If to the Company, to:
Healthcare Staffing, Inc.
1724 Phoenix Parkway
Building 600
College Park, GA 30349
Attention: Board of Directors with copies to:
Novation Companies, Inc.
500 Grand Boulevard, Suite 201B Kansas City, MO 64106
Attention: Rodney E. Schwatken


Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10019
Attention: Adam W. Finerman, Esq.


13. Severability. If any provision of this Agreement is declared void or
unenforceable by a court of competent jurisdiction, all other provisions shall
nonetheless remain in full force and effect.


14. Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Georgia
without regard to the conflict of laws provisions thereof. Each of the parties
hereto hereby irrevocably submits to the exclusive jurisdiction of any
appropriate state court of record in the state of Georgia, over any action or
proceeding arising out of or relating to this Agreement and each of the parties
hereto hereby irrevocably agrees that all claims in respect of such action or
proceeding shall be heard and determined in such Georgia state or Federal court.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
legally possible, the defense of an inconvenient forum to the maintenance of
such action or proceeding.





--------------------------------------------------------------------------------









15.    Code Section 409A Compliance.


(a) The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Section 409A the United States Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and guidance
promulgated thereunder (collectively, “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted and
administered accordingly.


(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered “nonqualified deferred compensation” under Code Section 409A unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”


(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated without regard to expenses reimbursed under
any arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and (iii)
such payments shall be made on or before the last day of Executive’s taxable
year following the taxable year in which the expense occurred.


(d) For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “within sixty (60) days following the date of termination”), the actual
date of payment within the specified period shall be within the sole discretion
of the Company.


(e)    If Executive is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code and would receive any payment sooner than six (6)
months after Executive’s “separation from service” that, absent the application
of this Section 15(e), would be subject to additional tax imposed pursuant to
Code Section 409A as a result of such status as a specified employee, then such
payment shall instead be payable on the date that is the earliest of (i) six (6)
months after Executive’s “separation from service,” or (ii) Executive’s death.


16. Waiver. The waiver by any of the parties hereto of a breach of any provision
of this Agreement shall not be construed as a waiver of any subsequent breach.
The failure of a party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement. Any waiver must be in
writing.




17. Assignment. This Agreement is a personal contract and Executive may not
sell, transfer, assign, pledge or hypothecate his rights, interests and
obligations hereunder. Except as otherwise herein expressly provided, this
Agreement shall be binding upon and shall inure to the benefit of Executive and





--------------------------------------------------------------------------------





his personal representatives and shall inure to the benefit of and be binding
upon the Company and its successors and assigns, except that the Company may not
assign this Agreement without Executive’s prior written consent, except to an
acquirer of all or substantially all of the assets of the Company.


18. Injunctive Relief. Without limiting the remedies available to the Company,
Executive acknowledges that a breach of any of the covenants contained in
Sections 8, 9 and 10 would result in material irreparable injury to the goodwill
of the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company shall be entitled, without the
requirement to post bond or other security, to obtain a temporary restraining
order and/or preliminary or permanent injunction restraining Executive from
engaging in activities prohibited by this Agreement or such other relief as may
be required to specifically enforce any of the covenants in Sections 8, 9 and 10
of this Agreement, in addition to all other remedies available at law or in
equity.


19. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which together shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party. Facsimile or .pdf signatures shall have the same force and effect
as original signatures.


20. Entire Agreement. This Agreement embodies all of the representations,
warranties and agreements between the parties hereto relating to Executive’s
employment with the Company. No other representations, warranties, covenants,
understandings, or agreements exist between the parties hereto relating to
Executive’s employment. This Agreement shall supersede all prior agreements,
written or oral, relating to Executive’s employment. This Agreement may not be
amended or modified except by a writing signed by each of the parties hereto.
Sections 8, 9 and 10 of this Agreement shall survive the termination of this
Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date above.


HEALTHCARE STAFFING, INC.


/s/ Rodney E. Schwatken
    
Rodney E. Schwatken
Vice President, Secretary & Treasurer


NOVATION COMPANIES, INC.     




/s/ Rodney E. Schwatken
Name: Rodney E. Schwatken
Title:     Chief Executive Officer


Agreed to and Accepted:




/s/ Richard M. Rector


Richard Rector









--------------------------------------------------------------------------------





EXHIBIT A
AGREEMENT AND RELEASE


Agreement and Release (“Agreement”) executed this day of , 20, by and between
RICHARD RECTOR (“Executive”) with an address at and HEALTHCARE STAFFING,    INC.
(the “Company”) with an address at _______.


1.    Executive’s employment shall be terminated effective (“Termination Date”).
As of that date, Executive’s duties, responsibilities, office and title shall
cease. Capitalized terms used without definition in this Agreement shall have
the meanings set forth in the Employment Agreement by and between Executive and
the Company, dated as of ,2017 (the “Employment Agreement”).


2. (a) If Executive’s employment terminates pursuant to Sections 6(a)(ii)(C) or
(b)(i) of the Employment Agreement, then within ten days of the Release
Effective Date (as defined below), the Company shall begin to pay to Executive
the severance payments described in Section 7(b) of the Employment Agreement in
accordance with the terms set forth therein, and the Company’s standard payroll
procedures.


(b) The Company and Executive agree that in the event that any of the severance
payments in this Section 2 constitute deferred compensation within the meaning
of Code Section 409(A), such payment or payments that constitute nonqualified
deferred compensation within the meaning of the Code shall not be made prior to
the date which is the earlier of (A) the expiration of the six (6) month period
measured from the date of the “separation from service” of Executive, and (B)
thirty (30) days from the date of Executive’s death (within the meaning of the
Code).


3. Executive agrees and acknowledges that the payments and/or benefits provided
in Section 2 above exceed any payments and benefits to which Executive would
otherwise be entitled under any policy, plan, and/or procedure of the Company
absent his signing this Agreement. Executive acknowledges that he has been paid
for work performed up to and including the Termination Date and for accrued but
unused vacation.


4. [IF EXECUTIVE IS OVER 40 AT THE TIME OF TERMINATION] Executive shall have up
to twenty-one (21) days from the date of his receipt of this Agreement to
consider the terms and conditions of this Agreement. Executive may accept this
Agreement at any time within the twenty-one (21) day period by executing it and
returning it to the Board at , no later than 5:00 p.m. on the twenty-first
(21st) day after Executive’s receipt of this Agreement. Thereafter, Executive
will have seven (7) days to revoke this Agreement by stating his desire to do so
in writing to the Board at the address listed above, and delivering it to the
Board no later than 5:00 p.m. on the seventh (7th) day following the date
Executive signs this Agreement. The effective date of this Agreement shall be
the eighth (8th) day following Executive’s signing of this Agreement (the
“Release Effective Date”), provided Executive does not revoke the Agreement
during the revocation period. In the event Executive does not accept this
Agreement as set forth above, or in the event Executive revokes this Agreement
during the revocation period, this Agreement, including but not limited to the
obligation of the Company and its subsidiaries and affiliates to provide the
severance payments referred to in Section 2 above, shall automatically be deemed
null and void.


5. (a) In consideration of the severance payments referred to in Section 2
above, Executive for himself and for his heirs, executors, and assigns
(hereinafter collectively referred to as the “Releasors”), forever releases and
discharges the Company and any and all of its parent corporations, subsidiaries,
divisions, affiliated entities, predecessors, successors and assigns, and any
and all of its and their employee benefit and/or pension plans and funds (except
to the extent Executive has remaining rights under such benefit and/





--------------------------------------------------------------------------------





or pension plans and funds, in which case they are not released), and any and
all of its and their past or present officers, directors, stockholders, agents,
trustees, administrators, employees and assigns (whether acting as agents for
such entities or in their individual capacities) (hereinafter collectively
referred to as the “Releasees”), from any and all claims, demands, causes of
action, fees and liabilities of any kind whatsoever (based upon any legal or
equitable theory, whether contractual, common-law, statutory, decisional,
federal, state, local or otherwise), whether known or unknown, which Releasors
ever had, now have or may have against the Releasees or any of them by reason of
any actual or alleged act, omission, transaction, practice, conduct, occurrence,
or other matter from the beginning of the world up to and including the Release
Effective Date, except for the obligations of the Company under this Agreement.


(b) Without limiting the generality of the foregoing subsection (a), this
Agreement is intended to and shall release the Releasees from any and all claims
arising out of Executive’s employment with Releasees and/or the termination of
Executive’s employment, including but not limited to any claim(s) under or
arising out of (i) Title VII of the Civil Rights Act of 1964, as amended, (ii)
the Americans with Disabilities Act, as amended, (iii) the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) (excluding claims for accrued,
vested benefits under any employee benefit plan of the Company in accordance
with the terms of such plan and applicable law), (iv) the Age Discrimination in
Employment Act, as amended, or the Older Workers Benefit Protection Act, (v) the
Georgia Fair Employment Practices Act, (vi) alleged discrimination or
retaliation in employment (whether based on federal, state or local law,
statutory or decisional), (vii) the terms and conditions of Executive’s
employment with the Company, the termination of such employment, and/or any of
the events relating directly or indirectly to or surrounding that termination,
and (viii) any law (statutory or decisional) providing for attorneys’ fees,
costs, disbursements and/or the like.


(c) Notwithstanding the foregoing, nothing in this Agreement shall be construed
to prevent Executive from filing a charge with or participating in an
investigation conducted by any governmental agency, including, without
limitation, the United States Equal Employment Opportunity Commission (“EEOC”)
or applicable state or city fair employment practices agency, to the extent
required or permitted by law. Nevertheless, Executive understands and agrees
that he is waiving any relief available (including, for example, monetary
damages or reinstatement), under any of the claims and/or causes of action
waived in Sections 5(a) and (b), including but not limited to financial benefit
or monetary recovery from any lawsuit filed or settlement reached by the EEOC or
anyone else with respect to any claims released and waived in this Agreement.


6. (a) Executive agrees that he has not and will not engage in any conduct that
is injurious to the Company’s or any of the Releasees’ reputation or interest,
including but not limited to publicly disparaging (or inducing or encouraging
others to publicly disparage) the Company or the Releasees.


(b) Executive acknowledges that he has returned to the Company any and all
originals and copies of documents, materials, records, credit cards, keys,
building passes, computers, blackberries and other electronic devices and other
items in his possession or control belonging to the Company or containing
proprietary information relating to the Company.


(c) Executive acknowledges that the terms of Section 8 (Confidentiality),
Section 9 (Assignment of Intellectual Property), and Section 10
(Non-Competition; Non- Solicitation) of the Employment Agreement are
incorporated herein by reference, and Executive agrees and acknowledges that he
is bound by their terms.


7. (a) Executive will cooperate with the Company and/or its subsidiaries and
affiliates and its/their counsel in connection with any investigation,
administrative proceeding or litigation relating to





--------------------------------------------------------------------------------





any matter in which Executive was involved or of which Executive has knowledge
during the period for which the severance payment is being made.


(b) Executive agrees that, in the event he is subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) that in any way relates to
Executive’s employment with the Company, he will give prompt notice of such
request to the Board, and will make no disclosure until the Company has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.


8. The terms and conditions of this Agreement are and shall be deemed to be
confidential, and shall not be disclosed by Executive to any person or entity
without the prior written consent of the Board, except if required by law, and
to Executive’s accountants, attorneys, and spouse, provided that they agree to
maintain the confidentiality of this Agreement. Executive further represents
that he has not disclosed the terms and conditions of this Agreement to anyone
other than his attorneys, accountants and spouse.


9. The making of this Agreement is not intended, and shall not be construed, as
an admission that any of the Releasees has violated any federal, state or local
law (statutory or decisional), ordinance or regulation, breached any contract,
or committed any wrong whatsoever against Executive.


10. The parties agree that this Agreement may not be used as evidence in a
subsequent proceeding except in a proceeding to enforce the terms of this
Agreement.


11. Executive acknowledges that: (a) he has carefully read this Agreement in its
entirety; (b) he has had an opportunity to consider fully the terms of this
Agreement; (c) he has been advised by the Company in writing to consult with an
attorney of his choosing in connection with this Agreement; (d) he fully
understands the significance of all of the terms and conditions of this
Agreement and he has discussed it with his independent legal counsel, or has had
a reasonable opportunity to do so; (e) he has had answered to his satisfaction
any questions he has asked with regard to the meaning and significance of any of
the provisions of this Agreement; and (f) he is signing this Agreement
voluntarily and of his own free will and assents to all the terms and conditions
contained herein.


12. This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.


13. If any provision of this Agreement shall be held by a court of competent
jurisdiction to be illegal, void, or unenforceable, such provision shall be of
no force and effect. However, the illegality or unenforceability of such
provision shall have no effect upon, and shall not impair the enforceability of,
any other provision of this Agreement; provided, however, that, upon any finding
by a court of competent jurisdiction that the release or any of the covenants
provided for by Section 5 and/or Section 6 above is illegal, void, or
unenforceable, Executive agrees to execute a release, waiver and/or covenant
with substantially similar provisions that is legal and enforceable. Finally,
any breach of any of the terms of Sections 6, 7 and/or 8 above shall constitute
a material breach of this Agreement as to which the Company may seek appropriate
relief in a court of competent jurisdiction.


14. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Georgia, without regard to the
conflict of laws provisions thereof. Actions to enforce the terms of this
Agreement, or that relate to Executive’s employment with the Company, shall be
submitted to the exclusive jurisdiction of any appropriate state court of record
in Georgia.


15. This Agreement may be executed in multiple counterparts, each of which shall
be deemed





--------------------------------------------------------------------------------





an original and all of which together shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party. Facsimile or
.pdf signatures shall have the same force and effect as original signatures.


16.    This Agreement (including any exhibits attached hereto) constitutes the
complete understanding between the parties with respect to the termination of
Executive’s employment at the Company and supersedes any and all agreements,
understandings, and discussions, whether written or oral, between the parties.
No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by each of the parties hereto.




Dated:




Richard Rector


HEALTHCARE STAFFING, INC.






By:
Date: Name:

Title:





